Citation Nr: 1634611	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-03 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as the result of in-service exposure to asbestos, ionizing radiation, Agent Orange, and/or another chemical substance.

2.  Entitlement to service connection for a prostate disorder, to include as the result of in-service exposure to ionizing radiation, Agent Orange, and/or another chemical substance.

3.  Entitlement to service connection for a cardiac disorder, to include ischemic heart disease and atrial fibrillation, to include as the result of in-service exposure to ionizing radiation, Agent Orange, and/or another chemical substance.

4.  Entitlement to service connection for residuals of testicular cancer, to include as the result of in-service exposure to ionizing radiation, Agent Orange, and/or another chemical substance.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified during a Board hearing held by the undersigned in May 2016.  A copy of the hearing transcript (Transcript) is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran is seeking service connection for COPD, a prostate disorder, heart disease, and residuals of testicular cancer.  His theories of etiology range from exposure to asbestos in his barracks while stationed in Okinawa from 1957 to 1958; exposure to a herbicide agent, or another chemical agent, when stationed in Okinawa; and exposure to ionizing radiation while serving as a member of D Company at the Nike Missile Base in Redmond, Washington, in 1956.  

As to the last theory, the Veteran testified that he was on the clean-up crew after other servicemen returned from a 90-day detail (May 1956 to August 1956) during which they observed nuclear testing.  He further testified that there were radiation leaks during his time at the Redmond site which resulted in his claimed exposure.

Unfortunately, the Veteran's service treatment records, and his service personnel records, are presumed destroyed in a fire in St. Louis in 1973.  See Formal Finding, January 2011.  However, per the Veteran, he joined the U.S. Army Reserves immediately upon separation, and he served from 1957 to 1958.  To date, those records have not been associated with the claims file, and it is unclear whether they have ever been sought.  On remand, the AOJ should attempt to retrieve those records.

As noted, the Veteran claimed that he was exposed to herbicide agents during his service in Okinawa.  When asked how he knew that the barrels contained Agent Orange, the Veteran replied that he saw the drums, first in a truck, and then buried.  One had a red band, and one had a green band.  He testified that the drums would be mixed together, but that he was unaware of the contents.  See Transcript, p. 26.  The Veteran's spouse added that the compound was used to spray around the camp each night.  See Transcript, p. 27.

With regard to his COPD claim, the Veteran testified that the ceiling tiles in his barracks were made from asbestos.  At times, after the ceiling leaked and the asbestos was hanging down, he would remove the material without protective equipment.  See Transcript, p. 28.

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos -related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  

These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  See id. 

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  See M21-1, Part VI, 7.21(b), p. 7- IV-3 (January 31, 1997).

To this point, the Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  See M21-1MR, Part VI, Subpart ii, Chapter 2, Sec C (9)(h). 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records (in this case, Reserve records) demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part VI, Subpart ii, Chapter 2, Sec C(9)(h). 

The Veteran also testified that he was exposed to ionizing radiation twice during his tenure at the Redmond Nike Missile sight.  The first, per the Veteran, occurred in August 1956 upon the return of servicemen from a 90-day detail, called the Red Wing Test, in which these other servicemen camped in proximity to a nuclear blast.  Upon their return, the Veteran testified that he was exposed to radiation dust, as well as the chemicals used to clean the radiation.  He indicated that the chemicals burned his skin and caused boils on his legs and in his nose.  See Transcript, pp. 9-10.  

The Veteran also testified that the site occasionally had radiation leaks, and that at these leaks occurred during his time at the facility.  See Transcript, p. 21.  The Veteran indicated that he was at the Nike Missile site during the latter half of 1956.

On remand, the AOJ, in addition to searching for any available U.S. Army Reserve records, shall attempt to determine whether the Veteran was exposed to asbestos or herbicide agents during his period of Reserve service in Okinawa.  Efforts should also be made to determine whether the Veteran was exposed to ionizing radiation, or other hazardous chemicals which may have been used to remove such radiation, at the Redmond, Washington Nike Missile Test site during the latter half of 1956.  

When a "radiogenic disease" listed in 38 C.F.R. § 3.311(b)(2) first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Specifically, VA must request certain radiation dose information and then refer the claim to the Under Secretary for Benefits for further consideration.  Notably, "38 C.F.R. § 3.311(b) does not provide presumptive service connection for 'radiogenic diseases.'  Rather, it outlines a procedure to be followed in adjudicating a claim for service connection for such diseases."  Ramey v. Brown, 9 Vet. App. 40, 45 (1996), affirmed sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  

Of the Veteran's claimed disorders, only testicular cancer is considered a radiogenic disease as identified in 38 C.F.R. § 3.311(b)(2).  With regard to the additional issues on appeal, VA should nonetheless attempt to confirm whether the Veteran was exposed to ionizing radiation during his period of active service, and, if so, to obtain any unit or other records involving radiation exposure during the time in which the Veteran was serving in that unit.  Again, the Veteran testified that he served as a member of D Company, on radiation clean-up duty, during his time at the Redmond Nike Site in the latter half of 1956.  On remand, VA should ask the service department and any other appropriate government agency/records custodian about the Veteran's possible exposure to ionizing radiation and, if a response cannot be given, to indicate the reason(s) why.  To this end, the AOJ, following attempts to locate the Veteran's unit records, should request that Defense Threat Reduction Agency (DTRA) or other appropriate agency provide a dose estimate.  See 38 C.F.R. § 3.311(b).  

The RO should then determine whether the prerequisites for referral to the Under Secretary for Benefits under 38 C.F.R. § 3.311(b) have been met.  Once a dose estimate is obtained, it is noted that any exposure higher than zero triggers a referral to the Under Secretary.  Wandel v. West, 11 Vet. App. 200, 205 (1998).  







Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's unit records, to include during his tenure with the U.S. Army Reserves from 1957 to 1958.  

2.  Determine whether, and to what extent, the Veteran was exposed to ionizing radiation and any other chemical agent while serving at the Redmond, Washington Nike Missile site in 1956, and whether he was exposed to asbestos or herbicides in Okinawa.

If it is determined that the Veteran was exposed to radiation, obtain any unit records involving radiation exposure during the time the Veteran's unit was so exposed, if applicable.

3.  Following the completion of the records request, to the extent available, the AOJ should request a radiation dose estimate from the DTRA.  The information contained in the letter to DTRA should include the regulation under which the request is made (38 C.F.R. § 3.311); the Veteran's name, address, and phone number; the Veteran's branch of service and service number; the Veteran's social security number; the Veteran's organization or unit of assignment at the time of exposure; dates of assignment at the radiation-risk activity; a full description of the duties at the radiation risk activity; and, a description of the disease claimed.  See Veterans Benefits Administration Fast Letter 04-20.

4.  After a dose estimate has been obtained, and if that estimate is greater than zero, the case should be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not (50 percent chance or greater) that any claimed disorder resulted from exposure to ionizing radiation during active service.  Why or why not?

5.  If it is determined that the Veteran was exposed to asbestos, herbicides, or other hazardous agents, a VA examination shall be provided to determine whether it is at least as likely as not (50 percent chance or greater) that any claimed disorder (prostate disorder, COPD, cardiac disorder, or testicular cancer) resulted from such exposure.  Why or Why not?

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims should be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




